DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 20-40, in the reply filed on Nov. 29, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 19-43 are pending, claims 19 and 41-43 are withdrawn for being directed to non-elected inventions, and claims 20-40 are examined in this Office Action.

Specification
The title of the invention is not descriptive of the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - - METHOD OF MAKING TRANSGENIC PLANTS EXPRESSING A VARIABLE DOMAIN OF A HEAVY CHAIN ANTIBODY (VHH) THAT BINDS TO A FUNGAL GLUCOSYLCERAMIDE - - 

Claim Objections
Claim 20 is objected to because of the following informalities:  there is an unnecessary comma in line 4.  Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Indefiniteness
Claims 33-35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 33 recites the limitation "the promoter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 33 depends from claim 20 and there is no promoter recited in claim 20; for this reason, it is unclear what promoter is being referred to in claim 33.
Regarding claims 34 and 38, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Claim 35 recites the limitation "the signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 35 depends from claim 20 which does not require any type of signal, therefore, it is unclear what signal is being referred to in claim 35.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 40 recites the broad recitation “a tag”, and the claim also recites “preferably a His6, c-myc, FLAG, C-tag, 3xFLAG, His5, His10, HA, T7, strep, HSV, and/or an E-tag” which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Lack of Scope of Enablement
Claims 20-31 and 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing a transgenic plant or plant tissue, or plant cell, the method comprising introducing into the genome of the plant, plant tissue, or plant cell a coding sequence operably linked to a promoter that functions in plant cell, does not reasonably provide enablement for producing a transgenic plant transformed with a coding sequence that is not operably linked to a promoter, nor does the specification provide enablement for a method wherein the coding sequence further comprises a sequence encoding a target signal for location to the cytoplasm (claims 34 and 35).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
Claim 20 is drawn to a method for producing a transgenic plant or plant tissue, or plant cell, the method comprising introducing into the genome of the plant, plant tissue, 
Claim 34 requires a sequence encoding a target signal for location to the cytoplasm; and this is not enabled because there is no teaching in the art with regard to a target signal for location to the cytoplasm.  It is known that proteins are made on the ribosomes in the cytoplasm, and their default location is in the cytoplasm as the protein comes off of the ribosome in the absence of any target signal.  For this reason, one of skill in the art would not know how to make a sequence encoding a target signal for location to the cytoplasm.
Claim 35 requires that “the signal for location to the cytoplasm is an ATG start codon”.  Firstly, claim 35 depends from claim 20 which does not require any signal (see indefiniteness rejection, above).  Secondly, if the Examiner were to assume that claim 35 was intended to depend from claim 34, there is an enablement issue, because ATG encodes methionine, and methionine is not a target signal.  A methionine residue would not function to target any protein to any location.  Therefore, this is not enabled.
Inadequate Written Description
Claims 20-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiency of the parent claim.  
The claims are broadly drawn to a method for the production of a transgenic plant, plant tissue, or plant cell, the method comprising the introduction of at least one polynucleotide comprising at least one sequence encoding a variable domain of a heavy-chain antibody (VHH) that specifically binds to a glucosylceramide of a fungus, into the genome of a plant or plant tissue or plant cell.
	The Applicants describe VHH antibodies produced in Llamas that were immunized with fungal glucosylceramide (GlcCer) (see paragraph 00707 on page 120), and they describe the construction of a phage library expressing antigen-binding domains generated from these VHHs and selection of VHHs for their binding to GlcCer by Enzyme-Linked ImmunoSorbent Assay (ELISA) (see paragraphs 00708 and 00709 on pages 120-1).  They describe 84 unique sequences from the identified anti-GlcCer VHHs (see paragraph 00711 on page 122).  Each of these are described by their amino acid sequences (SEQ ID NOs: 1-84), and the three CDR fragments of each of these VHHs are also described (see Tables 1 and 2 on pages 86-95).  
They describe two lines of transgenic Arabidopsis plants each expressing a VHH antibody that binds to fungal GlcCer; antibodies 41D01 (SEQ ID NO: 1) and 56F11 (SEQ 
	The Applicant does not describe any consensus sequence that is shared by the 84 disclosed VHHs that is sufficient for binding to GlcCer.  The Applicant does not describe any plants transformed with vectors that do NOT have a promoter.  
It is known in the art that fungal glucosylceramides can have different sphingolipid backbones (see, Singh et al (Front. Microbiol. (2016) Vol. 7; pp. 1-14; especially page 10 Figure 5), therefore, these Llamas may have produced antibodies that bind, specifically, to the exact type of glucosylceramides that were present in their particular immunization protocol, and this is not representative of the genus of VHHs that bind to GlcCers that have differing sphingolipid backbones.  Indeed, Da Silva et al (FEBS Letters (2004) Vol. 561; pp. 137-143) expressly state that they intend to prepare additional monoclonal antibodies to GlcCer of different classes, which could present variable antifungal activity (see last paragraph on page 43), demonstrating that using different GlcCers would be expected to generate different antibodies.
It is also known in the art that when raising antibodies to bind to small molecules, the way that the immunogen is prepared and cross-linked to a carrier can impact the epitopes to which the resulting antibodies bind (see, for example, Goodrow, et al (Analytica Chimica (1998) Vol. 376; pp. 83-91; especially Figures 3 and 5). 

	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
	The Applicants fail to describe a representative number of VHHs that specifically bind to a fungal GlcCer.  The Applicants only describe 84 different and unique VHHs that bind to fungal GlcCer.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of VHHs that bind to a fungal GlcCer (i.e. there has not been any consensus sequence provided that is common to the genus of VHHs capable of binding to a fungal GlcCer).  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for any given VHH to be capable of binding to a fungal sphingolipid, it remains unclear what features identify a VHH capable of such activity.  Since the genus of VHHs has not been described by specific 
	Because the genus of VHHs encompassed by claims 20-40 does not require any particular structure, it is an infinitely large genus of VHHs, the vast majority of which were not in possession of the Applicant at the time of filing.  The Applicants have only reduced to practice 84 VHHs that bind to a fungal GlcCer; they have not provided a consensus sequence shared by these 84 VHHs that is sufficient to confer binding to fungal GlcCer and would define the sub-genus of VHHs that are capable of the required function. 
See Amgen Inc. v. Sanofi, 872 F. 3d 1367 (Fed. Cir. 2017):
Page 17 of Amgen Inc. v. Sanofi:
An adequate written description must contain enough
information about the actual makeup of the claimed
products—“a precise definition, such as by structure,
formula, chemical name, physical properties, or other
properties, of species falling within the genus sufficient to
distinguish the genus from other materials,” which may
be present in “functional” terminology “when the art has
established a correlation between structure and function.”
Ariad, 598 F.3d at 1350. But both in this case and in our
previous cases, it has been, at the least, hotly disputed
that knowledge of the chemical structure of an antigen
gives the required kind of structure-identifying information
about the corresponding antibodies. See, e.g., J.A.
1241 (549:5–16) (Appellants’ expert Dr. Eck testifying
that knowing “that an antibody binds to a particular
amino acid on PCSK9 . . . does not tell you anything at all
about the structure of the antibody”); J.A. 1314 (836:9–11)
(Appellees’ expert Dr. Petsko being informed of Dr. Eck’s
testimony and responding that “[m]y opinion is that [he’s]
right”); Centocor, 636 F.3d at 1352 (analogizing the antibody-
antigen relationship as searching for a key “on a
ring with a million keys on it”) (internal citations and
quotation marks omitted).

Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112.  The “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s recent decision in Appeal 2017-010877 (claims to “A monoclonal antibody that binds a conformational epitope formed by amino acids 42-66 of SEQ ID NO:1”). 
	Accordingly, the specification fails to provide an adequate written description to support the infinitely large genus of VHHs that bind to fungal GlcCer as set forth in the claims.

Failure to Further Limit
Claims 30 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 30 and 31 depend from claim 20 which requires that a polynucleotide is introduced into the genome of a plant, plant tissue, or plant cell.  Claim 30 adds that the polynucleotide is stable and claim 31 requires that the polynucleotide is integrated into the genome.  Because claim 20 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Redundant Claims
Applicant is advised that should claim 20 be found allowable, claims 30 and 31 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-40 are rejected under 35 U.S.C. 103 as being unpatentable over Verhessen et al. (US Pre-Grant Publication US 2013/0227747; published on Aug. 29, 2012) in view of Da Silva (FEBS Letters (2004) Vol. 561; pp. 137-143).
The claims are directed to a method for the production of a transgenic plant, plant tissue, or plant cell, the method comprising the introduction of at least one polynucleotide comprising at least one sequence encoding a variable domain of a heavy-chain antibody (VHH) that specifically binds to a glucosylceramide of a fungus, into the genome of a plant or plant tissue or plant cell (claim 20); including wherein the transgenic plant is resistant against a pathogenic fungus (claim 21); including wherein the polynucleotide is transformed into the plant via techniques recited in claim 22 or via agrobacterium-mediated transformation (claim 23); including wherein the introduction comprises transformation in planta (claim 24); including wherein the polynucleotide comprises a promoter suitable for expression in plants (claim 32); including wherein there is an ATG start codon (claim 35); including wherein the polynucleotide is in the form of a vector (claim 36); including wherein the fungus for which the VHH is specific is selected from the list recited in claim 37; and including wherein the plant is one of the types of plants recited in claim 39.
Verheesen claims a plant transformed with a nucleic acid encoding an antigen binding protein able to bind a chitinous polysaccharide (claim 26). Verheesen teaches the production of VHH antibodies in llamas, and the selection of the VHH antibodies that bind to chitin (page 9, Example 1).  Verheesen teaches transformation of a plant with such a nucleic acid inserted into an expression vector and transformed into the plant using “ … methods known to the person skilled in the art, including but not limited to Agrobacterium-mediated transformation, electroporation, microinjection …” and they teach the plant is more resistant to damage from insect pests or fungal disease. (page 9, paragraph 0078-80).  A plant expression vector necessarily comprises a promoter that functions in plants. Any polynucleotide encoding a protein to be expressed in a plant will begin with an “ATG” start codon, therefore, the polynucleotides suggested by Verheesen necessarily comprise an “ATG” start codon. Verheesen suggests that a crop plant is preferable an lists many different examples of crop plants, including many of the plants claimed in the instant claim 39 (see pages 8-9, paragraphs 0076 and 0080).
Verhessen does not teach VHH antibodies that bind to a glucosylceramide (GlcCer) of a fungus.
Da Silva teaches monoclonal antibodies that specifically bind to a fungal GlcCer (see right column on page 138).  The GlcCer the antibodies bind to is from the plant pathogen Colletotrichum glocosporioides (see abstract). They teach that these antibodies interfere with the process of differentiation of this plant pathogen (see right column on page 140).  They specifically suggest identifying the specific sequences of antibodies to GlcCer which could allow the development of alternative models of transgenic plants less susceptible to fungal infections (see last sentence on page 143).
At the time the instant application was filed it would have been obvious and within the scope of one of ordinary skill in the art to modify the method taught by Verheesen to express a VHH antibody that binds to a fungal GlcCer as taught by Da Silva.  One would have been motivated to do so because Da Silva specifically teaches that antibodies that bind to this antigen (GlcCer) interfere with the process of differentiation of this fungal plant pathogen and such plants could be less susceptible to fungal infections.
Verhessen and Da Silva do not expressly teach vacuum infiltration as required in the instant claim 25. They do not teach the inclusion of a selectable marker or performing a selection step to identify transgenic plants comprising the marker as required in the instant claims 26 and 27. They do not teach any type of propagation of the transformed plants as required in claims 28 and 29. They do not teach any specific type of promoter as required in claim 33. They do not teach intracellular targeting signals for the expressed VHH antibodies as required in claim 34.  They do not teach any particular plant tissue for transformation as required in claim 38. They do not teach different tags fused to the expressed VHH antibodies as required in claim 40.  The Examiner takes official notice that every one of these features was well known in the art, and any plant molecular biologist would be familiar with and know how to use all of these features.  In the event the Applicant wished to contest the novelty or non-obviousness of these features, the Examiner will include additional references for an additional 103 rejection, below.

Claims 20-40 are rejected under 35 U.S.C. 103 as being unpatentable over Verhessen et al (US Pre-Grant Publication US 2013/0227747; published on Aug. 29, 2012) in view of Da Silva (FEBS Letters (2004) Vol. 561; pp. 137-143), further in view of Fischer et al. (Biol. Chem. (1999) Vol. 380; pp. 825-839), further in view of Korouzhdehy et al. (African Journal of Biotechnology (2011) Vol. 10; pp. 4234-4241), and further in view of James et al. (Protein Expression and Purification (2000) Vol. 19; pp. 131-138).
The claims are directed to a method for the production of a transgenic plant, plant tissue, or plant cell, the method comprising the introduction of at least one polynucleotide comprising at least one sequence encoding a variable domain of a heavy-chain antibody (VHH) that specifically binds to a glucosylceramide of a fungus, into the genome of a plant or plant tissue or plant cell (claim 20); including wherein the transgenic plant is resistant against a pathogenic fungus (claim 21); including wherein the polynucleotide is transformed into the plant via techniques recited in claim 22 or via agrobacterium-mediated transformation (claim 23); including wherein the introduction comprises transformation in planta (claim 24); including wherein the transformation is via vacuum infiltration (claim 25); including wherein the polynucleotide (transgene) comprises a selectable marker and the transformed plants are separated from non-transformed plants via selection for the marker (claims 26-7); including wherein the transformed plants are propagation by clonal or classical methods or both (claims 28-9); including wherein the polynucleotide (transgene) is integrated into the genome and transformed stably (claims 30-1); including wherein the polynucleotide comprises a promoter suitable for expression in plants (claim 32); including wherein the promoter is selected from the list recited in claim 33; including wherein the expressed VHH has a targeting signal (claim 34); including wherein there is an ATG start codon (claim 35); including wherein the polynucleotide is in the form of a vector (claim 36); including wherein the fungus for which the VHH is specific is selected from the list recited in claim 37; including where the transformation is performed on one of the plant tissues recited in claim 38; including wherein the plant is one of the types of plants recited in claim 39; and including wherein the expressed VHH has one of the tags recited in claim 40.
Verheesen claims a plant transformed with a nucleic acid encoding an antigen binding protein able to bind a chitinous polysaccharide (claim 26). Verheesen teaches the production of VHH antibodies in llamas, and the selection of the VHH antibodies that bind to chitin (page 9, Example 1).  Verheesen teaches transformation of a plant with such a nucleic acid inserted into an expression vector and transformed into the plant using “ … methods known to the person skilled in the art, including but not limited to Agrobacterium-mediated transformation, electroporation, microinjection …” and they teach the plant is more resistant to damage from insect pests or fungal disease. (page 9, paragraph 0078-80).  A plant expression vector necessarily comprises a promoter that functions in plants. Any polynucleotide encoding a protein to be expressed in a plant will begin with an “ATG” start codon, therefore, the polynucleotides suggested by Verheesen necessarily comprise an “ATG” start codon. Verheesen suggests that a crop plant is preferable an lists many different examples of crop plants, including many of the plants claimed in the instant claim 39 (see pages 8-9, paragraphs 0076 and 0080).
Verhessen does not teach VHH antibodies that bind to a glucosylceramide (GlcCer) of a fungus. Verheesen does not actually reduce to practice the transformation of a plant to express on of the VHH antibodies. Verheesen does not mention vacuum infiltration, selectable markers, propagation of the transgenic plants, whether the polynucleotide (transgene) is integrated into the genome for stable transformation or not, any particular promoter, any particular intracellular targeting, any particular plant tissue to be transformed, or any tags.
Da Silva teaches monoclonal antibodies that specifically bind to a fungal GlcCer (see right column on page 138).  The GlcCer the antibodies bind to is from the plant pathogen Colletotrichum glocosporioides (see abstract). They teach that these antibodies interfere with the process of differentiation of this plant pathogen (see right column on page 140).  They specifically suggest identifying the specific sequences of antibodies to GlcCer which could allow the development of alternative models of transgenic plants less susceptible to fungal infections (see last sentence on page 143).
At the time the instant application was filed it would have been obvious and within the scope of one of ordinary skill in the art to modify the method taught by Verheesen to express a VHH antibody that binds to a fungal GlcCer as taught by Da Silva.  One would have been motivated to do so because Da Silva specifically teaches that antibodies that bind to this antigen (GlcCer) interfere with the process of differentiation of this fungal plant pathogen and such plants could be less susceptible to fungal infections.
The Examiner takes official notice that everything covered by Fischer, Korouzhedehy, and James has been very well known in the art long enough that a reference should not be needed.  However, for the sake of completeness, these references are being provided.
Fischer provides a review of the state of the art for expression of recombinant antibodies back in 1999, and anything in this article is well within the knowledge and skill of the ordinary artisan in the field of plant molecular biology, therefore each of these techniques or tools would have been obvious variations on the generic idea of expressing an antibody in a plant.
Fischer teaches deliver of the transgene via agrobacterium using vacuum infiltration, and teaches T-DNA transfer (which involves integration into the genome for stable transformation (left column on page 829). Fischer teaches antibiotic mediated selection of transgenic callus after co-cultivation for transformation of suspension cells (right column on page 831) and this necessarily means the cells were cotransformed with a selectable marker that confers resistance to the antibiotic. Fischer teaches that the genetic material is readily stored in seeds or tubers (see paragraph bridging left and right columns on page 830); and this necessarily means the plants are propagated to make seeds and tubers. Fischer teaches targeting the antibodies to the secretory pathway for secretion to the intercellular space or retaining the antibodies in the endoplasmic reticulum (paragraph bridging left and right columns on page 827). Fischer teaches transformed leaf discs (see right column on page 831).
Korouzhedehy teaches expression of biological active VHH antibodies in transgenic tobacco (see title). They utilized the CaMv 35S promoter to drive expression of the transgene (see abstract). 
	James teaches the use of a 6-His tag for purification of a recombinant protein produced in plant cells (see abstract). 
	At the time the instant application was filed it would have been obvious and within the scope of one of ordinary skill in the art to utilize the techniques and tools taught in Fischer, Korouzhedehy, and James for expression of the desired VHH antibodies in a plant system.  In the absence of any showing of criticality or unexpected results, these are all obvious variations of commonly used tools and techniques.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

Provisional Non-Statutory Double Patenting over 
US Application No. 15/926,449

The instant claims are directed to a method for the production of a transgenic plant, plant tissue, or plant cell, the method comprising the introduction of at least one polynucleotide comprising at least one sequence encoding a variable domain of a heavy-chain antibody (VHH) that specifically binds to a glucosylceramide of a fungus, into the genome of a plant or plant tissue or plant cell.
The co-pending claims are directed to a method for producing a transgenic plant or plant tissue or plant cell by introducing at least one nucleic acid comprising at least one polynucleotide encoding a VHH that specifically binds to a glucosylceramide of a fungus into the genome of a plant or plant tissue (claim 10), and a method comprising expressing a VHH having an amino acid sequence at least 95% identical to SEQ ID NOs: 1-84 (claim 11) including wherein the plant or plant tissue or plant cell is protected from an infection (claim 12).
The co-pending claims are more narrow because they include specific amino acid sequences (although claim 10 only is limited by claim 1 from which it depends). This more narrow choice of VHH antibodies is a sub-genera that falls within the genus of VHH antibodies covered by the instant claims.  The instant claims are more narrow by their recitation of commonly used tools and techniques for transformation of plants and expression of recombinant proteins.  All of these tools and techniques are obvious variations based on the state of the art.
This is a provisional nonstatutory double patenting rejection.

Non-Statutory Double Patenting over US Patent No. 10,858,666
Claims 20-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 10,858,666. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘666 patent’s claims encompass a subgenus that is wholly encompassed by the instant claims.
The instant claims are directed to a method for the production of a transgenic plant, plant tissue, or plant cell, the method comprising the introduction of at least one polynucleotide comprising at least one sequence encoding a variable domain of a heavy-chain antibody (VHH) that specifically binds to a glucosylceramide of a fungus, into the genome of a plant or plant tissue or plant cell.
The ‘666 claims are directed to a method for producing a transgenic plant or plant tissue or plant cell by introducing at least one polynucleotide into the genome of a plant or plant tissue to arrive at a transgenic plant expressing a VHH having an amino acid sequence of one of SEQ ID NOs: 1-84 (claim 9), and a method of protecting at least part of a plant or plant tissue or plant cell from an infection with  plant fungus by expressing in the plant the polynucleotide encoding one of the VHHs (claim 10).
The co-pending claims are more narrow because they include specific amino acid sequences (although they are only limited by claim 1 from which they depend). This more narrow choice of VHH antibodies is a sub-genera that falls within the genus of VHH antibodies covered by the instant claims.  The instant claims are more narrow by their recitation of commonly used tools and techniques for transformation of plants and expression of recombinant proteins.  All of these tools and techniques are obvious variations based on the state of the art.

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662